 SHELL OIL COMPANY87Shell Oil Company and Warren J. `Weitzel.Case 20-CA-5619May 29, 1975SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn November 30, 1970, the National LaborRelations Board issued its Decision and Order in theabove-entitled proceeding,' directingRespondent,inter alia,tomake whole Warren J. Weitzel for hislosses resulting from unfair labor practices commit-ted by Respondent in violation of Section 8(a)(1) oftheNational Labor Relations Act, as amended.Thereafter, the Board's Order was enforced by theUnited States Court of Appeals for the NinthCircuit.2Pursuant to a backpay specification and appropri-ate notice issued by the Acting Regional Director forRegion 20, a hearing was held on October 31, 1974,before Administrative Law Judge David G. Heilbrunfor the purpose of determining the amount ofbackpay due the discriminatee.On January 8, 1975, the Administrative Law Judgeissued the attached Supplemental Decision. There-after, the General Counsel filed exceptions and asupporting brief, the Charging Party filed exceptionsand supporting letters,3 and Respondent filed a briefin answer to exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge as herein modified.We are in agreement with the Administrative LawJudge that Weitzel's quitting of his interim employ-ment at Mare Island Naval Shipyard was unjustifiedunder the circumstances and that his projectedinterim earnings, had he retained that employment,should be considered, along with the early retirementbenefits he received from Shell, in computing theamount by which the backpay due him fromRespondent was offset. We also believe that, in theabsence of a more comprehensive accounting of thefunds to which Weitzel might have been entitledfrom the Provident Fund, the amounts which wouldhave been put into the fund in Weitzel's account ineach quarter, hadWeitzel not been discharged,should be added to the gross backpay due him for218 NLRB No. 32each of those quarters. In computing these amounts,we use the figures shown in the backpay specificationand Respondent's Exhibit 5, which the Administra-tive Law Judge accepted as a correct compilation ofbackpay figures to be considered. We note that in1969, quarter II; 1971, quarter I; 1972, quarter I; and1972, quarter II, the gross backpay due plus theamount which should have been contributed to theProvident Fund exceeds the sum of the projectedinterim earnings and the early retirement benefitreceived, by the following amounts for the respectivequarters: $8.61, $45.01, $65.51, and $9.51. Comput-ing backpay on a quarterly basis4 we find thatWeitzel is entitled to these amounts, which total$128.64, plus interest at the rate of 6 percent perannum,5 and shall order that Respondent reimburseWeitzel in that amount.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Shell Oil Company, Martinez, California, its officers,agents, successors, and assigns, shall:1.Pay to the discriminatee, Warren J. Weitzel, asnet backpay the amount of $128.64.2.In addition to the above amount, pay interestat the rate of 6 percent per annum computed on thebasis of each quarterly amount of net backpay due,less any tax withholding required by law.1186 NLRB 941.2 461 F.2d 1264 (1972).3The request by the Charging Party fororal argumentis hereby deniedas the record,includingthe briefs, adequatelypresents the issues andpositionsof the parties.4F.W. Woolworth Company,90 NLRB 289 (1950).5 Isis Plumbing & Heating Co.,138 NLRB 716 (1962).SUPPLEMENTAL DECISIONDAVID G. HEILBRUN, Administrative Law Judge: OnSeptember 12, 1972, the United States Court of Appeals forthe Ninth Circuit entered judgment enforcing the Board'sreported Decision and Order' in this matter. Controversyhaving arisen over the amount of backpay due Warren J.Weitzel under the terms of that Decision and Order, theissues raised in a backpay specification issued October 3,1974, and answered October 24, 1974, were heard assupplemental proceedings 2 atMartinez, California, onOctober 31, 1974.Upon the entire record in this case, including myobservation of the witnesses, and upon consideration ofbriefs filed by General Counsel and Respondent, I makethe following:1Shell Oil Company,186 NLRB 941 (1970).2The transcriptiscorrected as requestedby Respondent in itsunopposed motion. 88DECISIONSOF NATIONALLABOR-RELATIONS BOARDFINDINGS OF FACTWeitzel's backpay period commences March 17, 1969.On March 19, 1969, he was employed by Mare IslandNaval Shipyard as a pipefitter at $4.08 per hour. On June2,1969,Weitzel resigned the position, giving "wishemployment commensurate to my training [and] educationas surveyor" as the reason. Respondent's former EmployeeRelations Representative Hugh Roberts' testified that onJune 3, 1969, Weitzel came into his office incident to thereturn of equipment and a brief conversation ensued.Several minutes after Weitzel's departure Roberts prepareda memorandum of the conversation which reads in part:[M]r.Weitzel stated that he had resigned from hispipefitter's job at Mare Island; his reason being theexcessive pressure towards overtime work (12 hours aday, 7 days a week) due to repairs on the submarinethat had recently sunk. He said' his basic desire hadbeen to get into surveyor type work at Mare Island, butfelt that it would take him three or four years and hedidn'twant to wait that long. He also stated thatacceptance of this overtime did create problemsregarding his income tax.3R.P. Sheridan, head of personnel operations divisionatMare Island, testified that pipefitter positions werecontinually open for the period June 2, 1969, through July31, 1972, and the hourly rate increased in stages to $5.43.4As an "open" position persons responsible for recruitmentwere "looking for" pipefitters during the stated period. Theposition of surveyor at Mare Island Naval Shipyard isclassifiedGS-7, the equivalent rate for which wasapproximately 72 percent of that hourly rate associatedwith the pipefitter classification there from March 1969through July 1972.Weitzel did not testify. For 6 or 7 years before beingdischarged he had been "sole incumbent" of the surveyorposition on Respondent's survey team. During the prior 14yearsWeitzel had been, successively, a pipefitter helper (4years) and a pipefitter (10 years) with Respondent. Thesurveyor position at Respondent's facility carried a higherrate of pay as compared to pipefitter there. GeneralCounsel pleaded the receipt of $28.91 in net interimearnings by Weitzel during 1971. The backpay period endsJuly 31, 1972, when Weitzel resumed employment withRespondent.ConclusionsMitigation of damages, for which the burden of proofrestson Respondent,5 is the issue of these supplementalproceedings.While the original proceeding established thecommission of unfair labor practices for which Respon-3Pursuantto a retirement application signed "under protest" by Weitzel,a statement of settlementrelative to the Shell Provident Fund dated April24, ,1969, showed the amount of a settlement check as $34,513.58 with$23,344.32 of this figure subject to Federal income tax. In additionmonthlyretirementbenefits of $216.13 were paid commencing February 1969.4The hourlyrateprogressionto $5 43 incorporates two "step"increments at 6-month intervals measuredfrom March 1969.5N.L.R.B. v. Brown & Root, Inc.,311 F.2d 447,454 (C.A. 8, 1963).6The exclusion of grossbackpay for the quarter involved resulted in andent, as "wrongdoer," must be accountable under theterms of remedial action ordered and enforced, this doesnot affect classicmitigation principles that have beenbroadly established and consistently applied by the Board.The most common instance calling for application of suchprinciples is either the situation of a discriminateeobtaining interim employment which is then relinquishedduring the backpay period or failing to obtain employment(or sufficiently remunerative employment) during theperiod.The claim of mitigation here is "willful loss ofearnings" from and after June 2, 1969. Respondent arguesthat leaving the Mare Island job was without "sufficient orjust cause" and, in the alternative, thatWeitzelwasobligated to "lower his sights" aftera reasonable timefollowing the Mare Island employment and "accept otheravailable work as a pipefitter."An individual's aptitude, education, experience,training,motivation,and personal mobility ordinarily forms acomposite tending to affectsuccess,or-lack thereof, in theattainment of interim employment. Prevailing labor marketfactors also impinge importantly on whether a job isobtained by oneso seekingwith reasonable diligence. Thesuccessattaching to an employment search may befortuitous;however, once a jobisassumedthe focusbecomes that of the job's content and why, when no longerheld, a discontinuance occurred. Chief among the factorsto be examined is general suitability,in termsof whetherthe individual should have retained the employment as asubstantial means of earning livelihood while unremediedunfair labor practices continued to exist.InKartarik, Inc.,111NLRB 630, (1955), the Boardadopted findings that a discriminatorily discharged die-and-toolmaker be subjected to an exclusion of grossbackpay because of quitting "certain employment" at St.Paul,Minnesota, and leaving for California "to see hismother and to obtain employment' more in accordancewith his skills" when, admittedly, "work, closer to his skillswas available in the St. Paul area at thattime." 6InEast Texas Steel Castings Companyy'Inc.,116 NLRB1336, (1956), the Board rejecteda contentionof willfullosseswhere quitting of employment was for "justifiablepersonal or other reason." The "personal"reason wasquitting a 32-hour-week job in preference for a 6-day-weekone,while the "other"reasonwassimply that thediscriminateeexperienced layoff.Knickerbocker Plastic Co., Inc.,132 NLRB 1209 (1961),examined the action of 10 individuals who assertedly lostearningswillfully.? Circumstances related to'the quitting ofjobs by voluntary choice or in the context of transportationproblems and distasteful job conditions. The Board heldeach individual had quit "without compelling or justifyingmeans."The claimants'statuswas,summarized withlanguage concludingthat none of the jobs quit appearedexcess of net interim earnings over grossbackpay.7Respondent relies extensively onKnickerbockerinsupport of itsprimary contention.American BottlingCompany,116 NLRB 1303 (1956),andOzark Hardwood Company,119 NLRB 1130(197), are also cited. Theformer of theseinvolves a harsh pronouncement thatwillful loss ofearningswas incurred by a discnminatee domiciled in CorpusChristi,Texas, whoobtained higher-payinginterim employmentin Chicago,Illinois,which hequit under circumstances deemed "a choice of ^us own making" for whichhe should "hear the consequences of his choice." SHELL OIL COMPANY89"more burdensome" than those previously held nor"unsuited to persons of the claimants' skill and experi-ence."In no casehad a claimant quit employment "forsufficient and justifiable cause" but instead each appeared"motivated more by personal convenience, preference, oraccommodation than by necessity or difficulties inherent inthe jobs which they quit." It was expressly noted that thejobs had "paid wages at least comparable to the ones theyhad held with [Kmckerbocker]."8 The Board wrote infurther part at 1215:On this record, we cannot mitigate the backpaydamages by finding that these jobs were unsuitableways of earning a living, or that the claimants werejustified in quitting them with no prospect of otheremployment. Once these claimants had obtained jobs,they could not voluntarily relinquish such employmentunder the circumstances herein involved withoutincurring what constitutes a willful loss of earnings forthe period subsequent to their quitting.InMiami Coca-Cola Bottling Company,151 NLRB 1701(1965) the Board held that quitting a driver-salesman jobwhere finalearningswere "almost equal to his [former]base pay" was not justified by conditions of the claimant'struck engine running hot and that the employer failed toprovide a sufficient quantity of merchandise for his route'sneeds.InThe Madison Courier, Inc.,180 NLRB 781 (1970), theBoard adopted language describing the conditional signifi-cance of jobs within the labor market area of discrimina-teesas "[C]omparable to, but not identical with, the jobsheld by the claimants at the Madison Courier prior to thestrike with respect to wages, hours, and other conditions ofemployment, as well as the amount of physical effortrequired to perform them and the degree of personalsatisfaction and status in the community they afforded totheir holders." 9Itisevident the Board expects discriminatees toprudentlyretainsuch interim employment as is secured.Excusable exception keys most frequently to the term"unsuitable"; ordinarily applied to mean unprestigious,8Respondentcomparesthe ratioof Weitzel's MareIsland earning rateto gi ossbackpay (84 percent based on hourly wage of $4.08 from March 17,1969, to June 2, 1969, and $842 monthly salary for the same period) with thefacts ofKnickerbocker,stating thatonly 2 of the10 claimantsthere had ahigher interim earnings ratio(Resp. brief p. 8) The reference for suchassertion is 6 pagesof Appendix inKnickerbockerwhere substitutedbackpay schedulesare set forth with the "offset" deductions applied toreflect willful losses forthe 10 claimants(other than Zamora) named at p1215. In fact, Respondent's characterization is inaccurate and fails to takeinto account particularized factors and fluctuation in such schedules. Whileclaimants Granados and Kadi did exceed an 84 percent ratioin certainquarters,so did Muller and Hamilton at 86 percent and 85 percent forquarters1952/IV and 1953/II, respectively. A more realistic analysis is toselectquartersfor each of theKnickerbockerclaimantsnearest tocommencementof the backpay period, if such quarter appears free ofextraneousfactors.Doing this for Granados, Kadi, Blakemord, Granata,Ramirez,Contreras, and Corrao , yields pertinent earnings ratios of 98percent, 93 percent, 80 percent, 76 percent, 70 percent, 69 percent, and 49percent for quarters 1952/I,I, 1952/IV, 1952/IV, 1952/IV, 1954/IV, 1952/II,and 1955/I, respectively (plus Muller and Hamilton described separatelyabove). The median ofthese is 80percent and the arithmetic mean 78percent. As so refinedthe notionof "comparable" earnings at interimemployment,expressly noted by the BoardinKnickerbocker,displays apreponderance favoring this branch of Respondent's argument hereannoying jobs or those certain to create unacceptabledisruption to the discriminatee's private life.10Weitzel'sformer work as a surveyor "normally [involved] operatingthe surveying instruments, recording data, and making thenecessary calculations." 186 NLRB at 943. An illustrativesurvey activitywas "[S ]ecuring several elevations andfixing several benchmarks requested by the CaliforniaBureau of Reclamation in order to plan a proposed 60-inchpipe line across the refinery property to bring water fromthe Sacramento River to the Martinez reservoir."Id.During Weitzel's unavailability throughout the 1969 strikeperiod, a slight amount of survey work was performed by ajunior draftsman. No facts of record are available as to thesurveyor position supposedly aspired to at Mare Island orthepipefitterpositions formerly held byWeitzel atRespondent and at Mare Island. These,occupations have,however, been descriptively defined as follows:SURVEYOR ... Surveys earth's surface . . . deter-mining exact location and measurements of points,elevations, lines, areas, and contours of earth's surfaceto secure data used for construction, mapmaking, landvaluation,mining,orotherpurposes:Calculatesinformation . . . . [k]eeps accurate notes . . . . [s]u-rveys earth's surface, using surveying instruments andverifies ... accuracy of survey data secured. [U. S.Department of Labor,Vol. I, "Dictionary of Occupa-tional Titles" (3d ed., 1965) ].PIPE FITTER, MAINTENANCE (any ind.) ...Determines defects in and maintains piping systems forsteam, gas, water, air, acid, and paints in industrial orcommercial establishments .... [r]eads blueprint orschematicdrawings to determine work aids andprocedures .... [m]easures, cuts, threads, and installspipes, valves, gages, and other fixtures, using handtools[and machines].[Id.]The occupation of surveyor tends to defy stereotyping.Obviously some physical exertion and manual dexterity isinvolved;however intellectual requirements are clearlypresentaswellaswillingability towork in close9In its SecondSupplementalDecisionand Order inMadison Courier(202 NLRB 808 (1973)) the Board dealt only with remandedissues notpertaining toa quittingof interim employment. On October 11, 1974, theCircuit Court of Appeals for the District of Columbia Circuit remanded thecase a secondtime in anaction relied on by Respondent relative to itsalternativecontentionthatWeitzelshould have "lower[ed] his sights" andaccepted available pipefitter work by no later than October 17, 1969 TheCourt's opiniontreatsthe "lower sights" doctrine finding it grounded inN.L.RB v,SouthernSilkMills, Inc.242 F.2d 697 (C.A. 6, 1957), cert.denied 355 U.S. 821 (1957), andN L RBv.MossPlaning Mill Co.,224 F 2d702 (C.A. 4, 1953), but relevant only insofaras discnminateeswould first beaccorded a reasonable time within which to search for work in the industryof their primaryskills.NLRB. v. The Madison Courier, Inc,505 F,2d 391(C.A.D.C, 1974),10 InLozanoEnterprises,152NLRB 258 (1965), a skilled linotypeoperator was justified in quitting janitorial work paying less than half hisformer weekly wages. InJohn S. Barnes Corporation,205 NLRB 585 (1973),discnminatees permissibly quit jobs where one was'made "nervous" by hisforeman and the second experienced "too difficult a, pattern of life forhimself and his family" on an unaccustomed shift (each had obtainedsubstitute employment without a break in normal workdays, thus cloudingthe precise significanceof theseholdings). See alsoWinn-Dixie Stores, Inc,170 NLRB 1734, 1744 (1968);Artim Transportation System Inc,193 NLRB179, 183 (1971) 90DECISIONSOF NATIONALLABOR RELATIONS BOARDcoordination with others of a small group. Functionally itisoften an integral phase of civil engineering. Rate ofremuneration,themost visible measure of employmentskills,showed higher valuation than for pipefitter atRespondent's facility but a lower comparative one at MareIsland.11Within thisgeneralframework the essentialissue iswhether the pipefitter position atMare Island wasunsuitable or amounted to interim employment whichcould be quit for justifiable reason. All that is known ofWeitzel's specific motivation in submitting' the resignationof June 2, 1969, is contained in Roberts' record ofcontemporaneous utterance.12 Two reasons were under-stood to exist. The first, "excessive pressure towardsovertimework,"was clearly job-related yet did notmanifest as a burdensome factor or immediately impingingon Weitzel's ability to remain in this employment.13 Thesecond recorded reason dealt with tax consequences frominterim earnings,a clearly impermissible influence, underthe duty tomitigate.SeePhelps Dodge Corp. v. N.L.R.B.,313 U.S. 177, 197-200.There remains the narrower question of whether thepipefitterpositionwas intrinsically unsuitable and acontinuingpotential,which Weitzel happened to exerciseon June 2, 1969, was present for it to be yielded up withoutdisadvantaging this claim. As a recognized trade or craftpipefitting involves manual effort of varying degree and thedisplay of craft skills.14 On a cultural scale no knownaspersionexistsas to group it with "menial" 15 occupations,nor was it in a labor market area geographically inconven-ient toWeitzel.'6While Weitzel was 56 years of age at thetime, there is no claim that pipefitter duties at Mare Islandwere unduly arduous or beyond his personal capacity tofulfill.On the contrary the position was pointedly appro-priate to his own occupational background. The totalsituation fails to reveal that justifiable cause existed forWeitzel to quit this employment. His voluntary cessation ofgainfulwork in the slender hope of securing preferredsurvey employment, with undenied overtones that leisurerather than labor would afford financial advantage, marksthe action as a willful loss of earnings deemed to reducefurther backpay by the measure of nonmitigation.MastroPlasticsCorporation, etc.,136 NLRB 1342, 1350 (1962);Gary Aircraft Corporation,211 NLRB 554 (1974). Consider-IiAs a position within Federal service at Mare Island,the earnings of asurveyor position were governed by placement within the general schedulerather than as a "recognized" trade or craft. Allocation to the GS-7 levelembodied the formal assessment that a Mare Island surveyor positionincluded performance of "work..in a professional,scientific or technicalfield [or] requiring professional,scientific or technical training,and, to alimited extent, the exercise of independent technicaljudgment." 5 U.S C.A15102(cx7), ¶5104(7), 15341.12The resignation occurred I day before formal filing of the originalcharge inthis proceeding, a fact harmonizing with Roberts' notes of Weitzelsaying his"unfair labor practice claim [was ] activated."18 "Pressure" (to work overtime)is a nebulous term best clarified by thepressuree.The notion involved is that of voluntary versus nonvoluntaryovertime.Here Roberts' notes allude to a prospective 84-hour workweek,yet the parties are in agreement that Weitzel worked only a "normal" 40-hour week throughout his Mare Island employment(G.C. Exh.-1(c)-Appendix; Resp. Exh. 3).14Cf.Local No. 612, Teamsters (Brown Mechanical Contractors, Inc.),202NLRB924 (1973).15A characterization of the janitor and dishwasher positions involved ining the credible testimony of Sheridan that pipefitters wereboth employed and sought continuously during theclaimed backpay period, Respondent correctly calculatesthe willful lossin itsExhibit 5 (column headed "ProjectedInterim Earnings") based on the arithmetic reconstructionof its Exhibit 3. Thus, for each of the calendar quartersexisting in full or part during the claimed backpay period(subsequent to June 2, 1969) the amount of quarterlywillful loss plus sums received as "Early RetirementBenefits" exceeds gross backpay. The consequence is adetermination that no backpay is due Weitzel relative tothe pleaded controversy.17In so concluding Respondent's subsidiary contention isnot reached. The "lower(ing) of sights" rationale relates tosufficiency of the search for employment, encouragingpreservation of skill and training when there is risk thesemight be "prejudice[d]"' by "more readily" available workopportunities of an alternative character.18 Further, thedoctrine addresses the dilemma of whether to accept apositionof limited remuneration which mitigates soineffectually that continuing to actively seek jobs is thewiser course. An equivalent suitability exists here betweenthe surveyor and pipefitter occupations. Once the latterwas secured the viable issue remaining surrounds motiva-tion for resigning. This obviates consideration of testimonyfrom placement official Brian Listoe that pipefitter jobswere in continual demand at institutional employers of theMartinez-Vallejo labor market area during the claimedbackpay period.FinallyRespondent argues that Weitzel owes it sumsthat are cognizable in this supplemental proceeding. Thebasis of this assertion is the swing from plus to minus netbackpay totals, by quarter, resulting from monthly receiptof $216.13 in early retirement benefits. The backpayspecification concedes the offsetting effect of these, pay-ments, but no reason is present to accept the unprecedent-ed notion of a discriminatee being held financially liable toaRespondent because of dealings between them orextraneous payments received by the discriminatee. Ad-justments which are narrowly identified in lieu of earningsare properly deductible; beyond that Respondent has nostanding -to ask for beneficial relief.19 The scope of thisproceeding ends with the question of what amount, if any,Respondent shall now pay out in remedial satisfaction ofLozano, left unmodified by the Board's general adoption of Trial Eitaminerconclusions (152 NLRB at 264).16The respective localities of former employment and the Mare Islandinterim employment are the California cities of Martinez andVallejo,respectively.An approximate traveling distance between them is 10 miles,crossing the Sacramento River by toll bridge. While interim expenses arescheduled in offset of earnings at Mare Island,no other assertion is raisedrespective to the differing locale. A majority of Mare Island employeescommute towork fromdistances in excessof 15 miles (Tr: 40).17General Counsel argues that a principle exists which cloaks thequitting of employment with presumptive justification. (G.C Br. 3.) Nosatisfactory authority is advanced for the proposition. It can only beassumed as an attempted restatement of doctrine charging Respondent withmeeting aburden of proof withoutlingering "uncertaintiesin the record."N L RR v. Miami Coca-Cola Bottling Company,360 F.2d 569, 575-576(C A 5, 1966);McCann Steel Company, Inc.,212 NLRB 394 (1974)18Maintenance of fullest craft proficiency was emphatically preferred inthe context of "a highly complex and constantly changing industry" preseniinMadison Courier,202 NLRB at 811, 812isTo the extent that workmen's compensation payments reflected"replacement of lost wages" they wereincluded with interim earnings in(Continued) SHELL OIL COMPANY91the "loss of earnings"provision contained in paragraph2(a) of the Board's Order.The backpay specification sought further pecuniary reliefin terms of"emoluments"attached to former employment,cash surrender value of the ProvidentFundstock portfolio,and indemnification relative to Federal InsuranceContrib-ution Act credits.The firsttwo subjects were obliquelyabandoned as a matterof colloquyduring hearing, thethird 20 evolved to a bare request for protective orderrelative to conjectural future events(Tr. 78,79), and noneof the pointswas briefed by General Counsel. Under thecircumstances I see no adequate basis to expand onAmericanMfg Co. of Texas,167 NLRB 520 (1967)Analogous reasoningwas used to credit the amount paid under a settlement and release termed"not I^gally binding"to adjust plaintiffs recovery in a Fair Labor StandardsAct case.Bakerv. CaliforniaShipbuilding Corporation,73 F.Supp. 322. Earlyretirement payments would not have been made, or at least not in theconfiguration or time frame here involved,but for Respondent's unlawfulconductRespondent'sclaim is repugnant to basic purposes of thisadjudication.20A technique superficially similar to this subject was that devised tocause an "attempt"at procuring restoration of pension rights by late tendertraditional approaches to the computation of net backpayin formal supplemental proceedings.DispositionUpon the foregoing findings, conclusions, and the entirerecord and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER21Warren J. Weitzel is due no backpay from Respondent.of contributions.Arnim,supraat 185. The typical manner of spreadingretroactiveF.I.C A.contributions was not developed here and my view ofthe basic controversy means that no such credit will arse.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Supplemental Order herein shall, asprovidedin Sec.102 48 of theRules and Regulations,be adopted by theBoard and become its findings, conclusions,and Supplemental Order, andall objections thereto shall be deemed waived for all purposes.